Citation Nr: 0922182	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had recognized 
service from February 1945 to August 1952 and November 1952 
to June 1965.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the cause of the Veteran's death 
and DIC benefits pursuant to 38 U.S.C.A. § 1318.

A video conference hearing on this matter was held before the 
undersigned Veterans Law Judge sitting in Washington, DC on 
May 13, 2009.  A copy of the hearing transcript has been 
reviewed and has been associated with the file.  During the 
hearing, the appellant submitted additional evidence along 
with a waiver of initial RO consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  An amended certificate of death reflects that the Veteran 
died in April 2006 and lists the immediate cause of death as 
acute exacerbation of chronic obstructive pulmonary disease 
(COPD) due to asthma and chronic sinusitis. 

2.  At the time of the Veteran's death, he was service-
connected for posttraumatic stress disorder (PTSD), rated at 
50 percent from August 2002; bilateral hearing loss, rated at 
20 percent from July 2001, right maxillary sinusitis, rated 
at 10 percent from March 1970; tinnitus, rated at 10 percent 
from March 2004; and chronic tonsillitis status post 
tonsillectomy with a noncompensable rating from March 1970, 
for a combined evaluation of 70 percent, effective March 
2004.

3.  COPD and hypertension was not present during the 
Veteran's military service, and the preponderance of evidence 
is against a finding that the Veteran's cause of death is 
related to his service.

4. The Veteran's service-connected disabilities, to include 
right maxillary sinusitis disability, did not cause his death 
or contribute materially or substantially to the cause of his 
death.

5.  The Veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not rated 
totally disabled continuously after his discharge from 
service in June 1965 and for a period more than 5 years 
immediately preceding death; he was not a former prisoner of 
war; nor has there been allegation of clear and unmistakable 
error in any rating action made during the Veteran's 
lifetime.




CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a Veteran's death, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre- 
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In the present case, VA provided the appellant with the 
notice required by the VCAA in July 2006.  In the notice 
letter the RO specifically informed her of the evidence 
required to substantiate her claim, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  She also was informed at that time 
that to support her claim, VA needed medical evidence showing 
that the Veteran's service-connected disability caused or 
contributed to the Veteran's death.  Alternatively, that the 
Veteran was continuously rated totally disable due to service 
connected condition for at least 10 years before death.  The 
appellant was asked to provide evidence showing a reasonable 
probability that the condition that the Veteran died from was 
caused by an injury or disease that began during service.

Although the appellant was not specifically informed that 
service connection was in effect for PTSD, bilateral hearing 
loss, right maxillary sinusitis, tinnitus and chronic 
tonsillitis, she demonstrated actual knowledge of this fact 
in her statements to VA. In December 2006, the appellant 
provided a medical nexus opinion for the Veteran's cause of 
death.  At her May 2009 hearing before the undersigned, she 
advanced a theory of entitlement on the basis of the 
Veteran's chronic sinusitis provoked the Veteran's demise.  
The appellant also submitted independent medical research 
advancing her theory.  Therefore, there can be no question 
that she knew that the Veteran received service-connected 
compensation for his disabilities and that she needed to show 
that the Veteran's death was due to service or a service-
connected disability. The defective notice has caused no 
prejudice.

Regardless of any defect in the notice, the appellant 
demonstrated her affirmative understanding of what was 
necessary to substantiate her claim in her hearing in May 
2009.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated.  She had actual 
knowledge of what was necessary to substantiate her claim 
prior to the Board's consideration of this matter, ensuring 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that actual 
knowledge by the claimant cures defect in notice).  See Hupp, 
supra.

The appellant has not been provided notice concerning the 
effective date to be assigned in the event service connection 
for the cause of death is granted.  See Dingess, supra.  
Inasmuch as the Board is denying the claim, the Board finds 
that the appellant has not been prejudiced by this notice 
deficiency.  The Board finds that the appellant was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains private medical records, a death certificate, 
the appellant's statements, service medical records, VA 
medical records and a DD-214.  In addition, a VA medical 
expert opinion has been obtained and is associated with the 
claims folder. 

In addition, neither the appellant nor her representative has 
identified any additional pertinent available evidence to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
Veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one which was incurred or aggravated by active 
service, or in the case of certain diseases like 
hypertension, was demonstrated to a compensable degree within 
one year of the Veteran's separation from active duty.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

Where the Veteran served continuously for ninety (90) or more 
days during a period of war, and if hypertension became 
manifest to a degree of 10 percent or more within one year 
from the date of the Veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2008).  

Under 38 C.F.R. § 20.1106 (2008), issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.

Service Connection for Cause of Death

The Veteran died in April 2006.  An initial certificate of 
death indicates that the Veteran died of COPD secondary to 
hypertension.  A death certificate amended in May 2006 lists 
the cause of death as acute exacerbation of COPD due to 
asthma and chronic sinusitis.  Hypertension and 
cerebrovascular disease are also noted as significant 
contributory conditions in the Veteran's death.  At the time 
of the Veteran's death, he was service-connected for PTSD, 
rated at 50 percent; bilateral hearing loss, rated at 20 
percent, right maxillary sinusitis, rated at 10 percent; 
tinnitus, rated at 10 percent and chronic tonsillitis status 
post tonsillectomy with a noncompensable rating, for a 
combined evaluation of 70 percent. 

Service treatment records are negative for any treatment for, 
or diagnosis of COPD and hypertension.  At the April 1965 
retirement examination, the Veteran's blood pressure reading 
was 152/80 and chest x-ray was negative.  There is no 
evidence of either disability until many years following 
separation from service.  Importantly, the record does not 
contain any medical opinions directly relating COPD or 
hypertension to the Veteran's active service or a service-
connected disability.  

Throughout the current appeal, the appellant contends that 
the Veteran died from a service-connected disability.  The 
appellant and her daughter attested that the Veteran's 
service-connected chronic sinusitis deprived the Veteran of 
necessary oxygen and that contributed to his COPD and his 
death.  (See hearing transcript, page 8).  The appellant is 
competent to testify as to any observations she made about 
the Veteran including breathing problems, or even statements 
that the Veteran may have made to her.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  As a lay person, however, she is 
not competent to offer opinions on a medical diagnosis or 
causation, including the cause of the Veteran's death.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992). 

In support of her claim, the appellant submitted a medical 
opinion dated in December 2006 from I.S.M., M.D.  Dr. I.S.M. 
signed the certificates of death.  Dr. I.S.M. stated in her 
opinion an acute exacerbation of the COPD due to asthma and 
chronic sinusitis provoked the Veteran's death.  In her May 
2006 opinion, Dr. I.S.M. concluded the Veteran died of 
natural causes secondary to a COPD exacerbation and that 
other contributing medical conditions included hypertension, 
chronic sinusitis, cerebrovascular disease and asthma.  When 
Dr. I.S.M. signed the original certificate of death, she did 
not include asthma or chronic sinusitis as a contributing 
factor.  

On review, the Board affords the opinion of Dr. I.S.M. 
limited probative weight.  The Board acknowledges that Dr. 
I.S.M. treated the Veteran since at least 2004.  However, Dr. 
I.S.M. did not provide a detailed rationale for the opinion, 
or any treatment records upon which her opinion might be 
based.  Dr. I.S.M. did not reference the Veteran's clinical 
history or cite to recognized medical authority.  Available 
records do not show recent treatment for sinusitis or any 
recent episode of acute sinusitis.  VA respiratory 
examination in July 2004 reflects sinus x-ray is normal.  
Also, in July 2004, Florida Hospital Waterman records show 
the Veteran had recurrent exacerbations of asthmatic 
bronchitis versus COPD.  No treatment for chronic sinusitis 
is noted.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).   See also Bloom v. West, 
13 Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

Also in support, the appellant submitted internet medical 
treatise articles regarding the complexities of sinusitis and 
asthma, and nasal and sinus inflammation in COPD.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, the articles suggest that individuals with 
sinusitis often have COPD and the similarity of symptoms is 
discussed.  This article does not specifically relate to the 
facts and circumstances surrounding this particular case.  
Likewise, the copy of a prior Board decision submitted by the 
appellant is not pertinent to the specific facts of this case 
and is not probative as to whether the cause of the Veteran's 
death is related to his military service.  Regardless, prior 
Board opinions are not precedent.  The Board shall be bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  See 38 U.S.C.A. § 7104 (c).  

In June 2007, the VA obtained a medical opinion in this case.  
The VA examiner was asked to render an opinion as to the 
relationship of the Veteran's chronic maxillary sinusitis and 
his cause of death.  Also, as to whether COPD is the 
proximate result of the service-connected right maxillary 
sinusitis, whether sinusitis materially contributed to the 
Veteran's death and whether medical treatment was compromised 
by the presence of sinusitis.  The examiner had access to the 
complete claims file to assist in rendering his opinion.  The 
examiner noted in 1998 the Veteran received a consultation 
for pulmonary evaluation for persistent bronchospasm in a 
patient with underlying bronchial asthma.  The consulting 
physician's impression was exacerbation of lifelong bronchial 
asthma, tracheobronchitis, gastroesophageal reflux disease, 
possible congestive heart failure and hypertension.  The VA 
examiner noted the consulting physician did not include any 
reference to the Veteran's maxillary sinusitis.  The examiner 
further noted the Veteran's longstanding history of 
myocardial infarctions, congestive heart failure, stroke, 
severe lung disease and many other and numerous severe 
diseases could have been listed as a cause of death.  The 
Veteran had recurrent episodes of pulmonary recrudescence 
usually secondary to an underlying pulmonary infection or to 
"failing" to wean off his steroids.  There was no evidence 
in the records that the Veteran had a serious case of an 
infected sinus recently, or within the last several years 
prior to his death.

After reviewing the claims file, the death certificate and 
medical records, the examiner's opinion was that the initial 
cause of death listed was most likely correct.  The Veteran's 
death was due to asthma and/or COPD.  The Veteran had a 
history of asthma from early childhood.  The examiner stated 
that, "this examiner does not even mildly believe that there 
is a basis here for inclusion of any type of sinusitis 
condition in this Veteran's cause of death issues."  There 
is no support in medical literature whatsoever for making a 
connection between maxillary sinusitis and COPD.  If the 
Veteran did have an infected sinus, it couldn't likely lead 
to a flare-up of his pulmonary disease, and the pulmonary 
disease is what led to the Veteran's demise.  The examiner 
continued that there was no evidence that the Veteran was 
being diagnosed or treated for sinusitis at the time of 
death.  Therefore, medical treatment was not compromised by 
the presence of sinusitis.  Also, the Veteran had COPD all of 
his life, and more likely ill from it at the time of death.  
The examiner concluded that even if sinusitis is on the death 
certificate, it was not the direct or contributory cause of 
death.

The Board must analyze the credibility and probative value of 
the evidence.  When assessing the probative value of a 
medical opinion, the access to claims files and the 
thoroughness and detail of the opinion must be considered.  
The opinion is considered probative if it is definitive and 
supported by detailed rationale.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In weighing this evidence, the 
Board notes that the private physician provided no rationale 
for her opinion associating the Veteran's cause of death to 
his service-connected disability.  In contrast, the VA 
physician provided pertinent findings and rationale for the 
conclusions that he reached.  The examiner reviewed the 
claims folder and indicated an awareness of the Veteran's 
past medical history, including that there was no evidence of 
active sinusitis at the time of death.  The examiner also 
provided an opinion based on sound medical practices.  There 
is no indication that the examiner misstated any relevant 
fact.  The examiner stressed the lack of sinusitis symptoms 
exhibited in the months and years leading up to the Veteran's 
death to support his conclusion that sinusitis did not 
contribute substantially or materially to the cause of death.  
Therefore, the Board finds the VA examiner's opinion to be of 
greater probative value than the conclusion provided by the 
private physician.

The Board has carefully considered the lay assertions of the 
appellant and her representative.  As stated, her lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, supra.  The 
Board can find no evidence that the Veteran's service-
connected right maxillary sinusitis or any service-connected 
disability contributed to his death.  

Accordingly, the preponderance of the evidence is against the 
appellant's claim; the benefit-of-the-doubt provision does 
not apply.  Service connection for the cause of the Veteran's 
death is not warranted. 
	
DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it 
is shown that the Veteran's death was not the result of 
willful misconduct, and at the time of death, the Veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability and meets the following 
criteria: that the Veteran was continuously rated totally 
disabled for the 10 years immediately preceding death; that 
the Veteran was rated totally disabled upon separation from 
service, was continuously so rated, and died at least five 
years after separation from service; or that the Veteran was 
a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2008).

"Entitled to receive" in this context includes the situation 
where the Veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision.  38 C.F.R. § 3.22(b) 
(2008).  In this case, no allegation of clear and 
unmistakable error has been made referable to prior rating 
decisions concerning the level of the Veteran's disability. 
Therefore, this provision is inapplicable.

As explained above, the Veteran died in April 2006.  At that 
time, service connection was in effect for post-traumatic 
stress disorder, evaluated as 50 percent disabling, bilateral 
hearing loss, rated at 20 percent, right maxillary sinusitis, 
rated at 10 percent; tinnitus, rated at 10 percent; and 
chronic tonsillitis status post tonsillectomy with a 
noncompensable rating, for a combined evaluation of 70 
percent.  This is less than the statutory requirement for 
benefits under U.S.C.A. 
§ 1318. Therefore, compensation under this provision is 
denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


